FILED
                                                  ,·.?,,·\t;:···;',!J.,,                        SEP 161014
                                              f., .....-,.:~';
                                                        W Aio '*
                                                               IJ.   \
                                              r!
                                              ,,~
                                                   \l,lllrtf•• }i
                                              ~~ , ; ; ·,. , .( i                               nt COURT OF
                                               ' ( :, ::•~ ;,';:.,\:..:               WOI'KEilS COMPENSATION CLA)MS
                                                    ·-.....,..;:·                     .Z: '(g f~>--    b;   fp tl.nf.b 't. Y1!A-·-
                      COUR.T OF WORKERS' COMPENSATION CLAIMS
                        DIVISION OF WORKERS' COMIJENSATION


 EMPLOYEE: .JOYCE WHALEY                                             DOCKET#: 2014-03-0001
                                                                     STATE FILE#: 54798-2014
EMPLOYER: FIRST TENNESSEE BANK                                       DATE OF INJURY: July 18,2014
          NATIONAL

INSURANCE CARRIER: TRUMBULL INSURANCE COMPANY

                               EXPEDITED HEARING ORDER

       TI-JIS CAUSE came beti)re the undersigned Workers' Compensation Judge upon the Request
for Expediteu Hearing filed by .Joyce Whaley (Employee). Considering the positions ofthe parties,
the applicable law, and all of the evidence submitted the Court hereby finds as follows:

       On August 28, 2014, a Request lor Expedited Hearing was filed with the Tennessee Court of
Workers' Compensation Claims, Division of Workers' Compensation, by Employee pursuant to
Tennessee Code Annotated section 50-6-239 to determine whether Employee is entitled to medical
and temporary disability benefits.

                                             ANALYSIS

                                                   Issue

       Whether Employee's injury arose out of her employment or was idiopathic in nature.

                                        Evidence Submitted

       Employee has filed an affidavit and other evidence in support of the Request for Expedited
Hearing. Specifically, the Court received and considered the following evidence that was submitted
by Employee and marked as Exhibits:

                  •    Exhibit 1:   Dispute Certification Notice (DCN)
                  •    Exhibit 2:   Petition for Benefit Determination (PBD)
                  •    Exhibit 3:   Stipulation
                  •    Exhibit 4:   First Report of Work Injury
                  •    Exhibit 5:   Notice of Denial of Claim for Compensation
                  •    Exhibit 6:   Written Statement of Ruth Fostmeier
                     •   Exhibit 7: Medical Records of Dr. Alan Whiton

        Employer has t1led a response to th~ Request for Expedited Hearing. The Court has received
 and considered the following evidenced that was submitted by Employer and marked as Exhibits:

                     •   Exhibit 8: Wage Statement
                     •   Exhibit 9: Panel of Physicians
                     •   Exhibit l 0: Case law references

                                           History of Claim

         On July 18, 2014, Employee was working as a drive-through teller at Employer's bank. A
 customer called her name and as she turned to face the teller line, she tripped over her feet and fell
 injuring her right ankle and foot. She was transported to University of Tennessee Medical Center
 via ambulance where she was treated in the emergency room and diagnosed with fractures.
 Employee followed up with orthopedic Dr. Alan Whiton. Dr. Whiton diagnosed her with a closed
 fracture of her ankle and dosed fracture of her metatarsal bone. Dr. Whiton opined that the fractures
 were stable and Employee ''can weight bear as tolerated" and her "off work time will depend upon
 [her] level of pain."

        On July 22, 2014, Employer/Carrier issued a Notice of Denial of Claim for Compensation
stating that "Employee had [an] idiopathic injury. The Carrier reserves the right to add detenses.''
On August 1, 2014, Employee filed a PBD seeking medical and tempora1y disability benefits and she
filed a Motion for Expedited Hearing on August 28, 2014. The matter was heard on September 9,
2014, with Employee, Employer Representative Debbie Mannon, and Employer/CatTier's attorney
Blair Cannon participating.

                                      Employee's Contentions

         Employee stated that Employer opened at 7: IS a.m. on July 18, 2014. She was working on
the drive lhrough line which is offto the side from the teller line. If the person on the teller line is
not helping a customer, it is their joh to come help at the drive through line and vice versa. The goal
is to greet and be friendly to the customers and assist them in an efficient manner. She testified that
a commercial customer was at the teller line and called out her name. She had just finished up with a
customer on the drive through line, and pursuant to her job duties, she turned to greet the customer.
She testified that as she was turning, she "tripped on her feet and fell." Employee testified that she
has made that tum "a million times before and never had a problem." She further testified that she
"did not trip on a chair or rug." Employee averred that at the time she fell, she was working and
perfo1ming her regular job duties and that is why she thinks it should be covered under workers'
compensation.

                                      Employer's Contentions

      Employer/Carrier's attorney stated that to have a compensable, work-related injury in
Tennessee, the injury must occur in the course of and arise out ofthe employment. In this case, there
  is no question that the injury occurred "in the course of employment" because Employee was on
  Employer's premises performing her regular job duties at the time ofinjwy. However, Employee's
  injury did not "arise out ofher employment." Case law in Tennessee holds that the "mere presence
 at work at the time of injury will not be enough" and idiopathic injuries do not arise out of the
 employment unless "some condition of the employment presents a peculiar or additional hazard."
 Shearon v. Seaman, 198 S.W.3d 209, 214 (Tenn. Ct. App. 2006). 5'ee also, Sudduth v. Williams,
 517 S.W.2d 520 (Tenn. 1974). In addition, the Tennessee Supreme Court has fmiher observed that
 "Tennessee courts have consistently held that an employee may not recover ti.Jr an injury occurring
 while walking unless there is an employment hazard, such as a puddle of water or a step, in addition
 to the injury employee's ambulation." Wilhelm v. Krogers, 235 S.W.3d 122, 128-129 (Tenn. 2007).
 Employer/Carrier's attorney stated that Employee has not alleged any hazards incident to her
 employment that caused her fall. By Employee's own testimony, she tripped over her feet.
 Therefore, Employee's injury is idiopathic and not covered under workers' compensation.

                             Findings of Fact and Conclusions of Law

                                              .)'tandard Applied

        When determining whether to award benefits, the Judge must decide whether the moving
party is likely to succeed on the merits at trial given the infonnation available. See generally,
McCall v Nat'! Health Care Corp., I 00 S.W. 3d 209,214 (Tenn. 2003) and Tenn. Code Ann.§ 50-
6-238 (20 12). In a workers' compensation action, pursuant to Tennessee Code Annotated section
50-6-239(c)(6), Employee shall bear the burden of proving each and every element of the claim by a
preponderance of the evidence. Employee must show the injury arose primarily out of and in the
course and scope of employment. Tenn. Code Ann. § 50-6-1 02(13).

                                              Factual Findings

        The paziies stipulated and agreed to all of the facts in this case. The only issue in dispute is
the legal issue of whether Employee's fall and injury arose out ofher employment or were idiopathic.

                                        Application ofLaw to Facts

                          Arising Out of and in the Course of Employment

         In Tindall v. Waring Park Ass'n, 725 S.W.2d 935 (Tenn. 1987), the Tennessee Supreme
Court ddined the cau!'>al connection required before an injury will be held compensable in workers'
compensation. The court opined that causal connection does not mean proximate cause as used in the
law of negligence, but cause in the sense that the accident had its origin in the hazards to which the
employment exposed the employee while doing his work. ld. The mere presence at the place of
injury because of employment will not result in the injury being considered as arising out of the
employment. !d. The injury must result from a danger or hazard peculiar to the work or be caused by
a risk inherent in lhc nature of the work. Thornton v. RCA Serv. Co., 221 S.W .2d 954,955 (Tenn.
1949).
                                               Idiopathic Injuries

         In Wilhelm v. Krogers, supra, the court reiterated that workers' compensation benefits are
usually not awarded when the employee's injury is due to an idiopathic condition and not a "special
hazard" of the employment. An idiopathic injury will be compensable, however, "if an employment
hazard causes or exacerbates the injury. /d. (quoting Phillips v. A & H Constr. Co., 134 S.W.3d 145,
148 (Tenn. 2004)). A causal link must exist between the employment and the injury for the incident
to be considered as arising out of employment. /d at 128. Teru1essee courts have repeatedly held
that an injury that occurs while walking is not compensable unless an employment hazard such as a
puddle of water exists and causes the injury. ld. at 129 (citing Williams v. Metro. Uov 't ofNashville
& Davidson Cnty., No. M2002-03038-WC-R3-CV, 2004 Tenn. LEXIS 148,2004 WL 370296, at *4
(Tenn. Workers' Comp. Panel March 1, 2004)).

         Jn this case, there is no dispute that Employee's i1~jury occurred in the course of her
employment since she was at work perfom1ing her regular duties at the time of injury. The issue is
whether Employee's injury arose out of her employment or was idiopathic in nature. Employee
testified that she did not trip on her chair or the rug. She did not identify any hazard specific to her
employment that caused her to fall. In tact, she testified that she "tripped over her feet" and made
that same tum "a million times before and never had a problem." Therefore, Employee has failed to
meet her burden of establishing that her injury arose out of her employment. The Court finds
Employee's injury was idiopathic in nature and, as such, she is not entitled to workers' compensation
benefits.

  IT IS, THEREFORE, ORDERED as follows:

       The claim of Employee against Employer or its workers' compensation carrier for the
requested medical and temporary disability benefits is tknied on the grounds of compensability.

       ENTER~D       this the 16th   d~y   of September 2014.


                                                  l&iA.IU,(o1t
                                                LISA A. KNOTT
                                                Workers' Compensation Judge
Right to Appeal:

Tennessee Law allows any party who disagrees with this Expedited I fearing Order to appeal the
decision to the Workers' Compensation Appeals Board. To file a Request for Appeal, you must:

   I. Complete the enclosed form enlitled: "Request for Appeal".

   2. File the completed form with the Court Clerk within seven (7) business duys of the date the
      Expedited Hearing Order was entered by the Workers' Compensation Judge.

   3. Serve a copy ofthe Request for Appeal upon the opposing party.
                                  CERTIFICATE OF SERVICE

        I hereby certifY that a true and correct copy of the Expedited Hearing Order was sent to the
 following recipients by the following methods of service on this the 16th day of September, 2014.


Name                  Certified   First     Via   Fax        Via     Email Address
                      Mail        Class     Fax   Number     Email
                                  Mail
Joyce E. Whaley                   X
Debbie Mannon                                                X       dcmannon~firsthorizon.com
Blair Cannon                                                 X       1. blair .cannon@thehartford.com




                                              LISA A. KNOTT
                                              Workers' Compensation Judge
     Received Date Stamp Here                                REQUEST FOR APPEAL
                                                       Tennessee Division of Workers' Compensation
                                                                                                                 Docket#: - - - - - - - - -
                                                         www.state.tn.us/iabor-wfd/wcomp.sbtml                   StateFIIe #/VR:._ _ _ _-'
                                                                  wc.courtderk@tn.gov
                                                                     1·800-332-2667
                                                                                                                 RFA #: _ _ _ _ _ _ _ __

                                                                                                                 Date of Injury: - - - - - - - -
                                                                                                                 SSN: ______________


        Style




        v.




        Notice
        Notice is given that - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                [List name(s) of all appealing party(ies) on separate sheet if necessary]

                                                                                 .       ,           Select Office Local ion
       appeals the order(s) of the Court of Workers' Compensation Cla;ms at - - - - - - - - - - - - - - - -

                                                                                to the Workers' Compensation Appeals Board.
       -------------------------------
        [List the date(s) the orderls) was flied In the court clerk's office)




       Additional Information

       Type of Case [Check the most appropriate item]

                          0     Temporary disability benefits
                          D     Medical benefits for current injury
                          0     Medical benefits under prior order issued by the Court
                          0     Permanent Disability Benefits (Employee is at maximum medical Improvement)

       Compensation Judge_s_e_l_
                               ec_t_H_e_r_e______________

       list of Parties

      Appellant (Requesting Party):._ __ _ _ _ _ _.At Compensation Hearing: DPiaintlff DDefendant
      Address:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      Party's Phone:.______ _ _ _ _ _ _ _ _ _ _ Email ;._ _ _ _ _ _ _ _ _ __ _ __ _

      Attorney's Narne:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ BPR#; - - - - - - -

      Attorney's Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Phone: - - - - - - -

      Attorney's Address:·- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
      Attorney's Email: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                          • Attach an additional sheet for each additional Appellrmt •
LB    rev. /14                                                 Page 1 of 2                                                             RDA 10183
           Employee Name: _   _ _ - -- --                     SFII:                         001: _ _ _ __




           Appellegfsl
           Appellee (Opposing Party):._ _ _ _ _ _ _.....At Compensation Hearing: DPiaintlff ODefendant
           Appellee's Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          Appellee's Phone:.__ _ __ _ _ _ _ _ _ _ _ _ Email:_ _ _ _ _ _ _ _ _ _ _ __

          Attorney'sName:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ BPR#: - - - - - - -
          Attorney's Address:._ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ Phone: - - - - - -

          Attorney's Address: - - - - - - - - - - - - - - - - - -- -- - - -- - - -
          Attorney's Email:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                 "'Attach an additional sheet for each additional Appellee "'


          CERTIFICATE OF SERVICE

         1,                                            certify that I have forwarded a true and exact copy of this
         Request for Appeal by First Class, United States Mail, postage prepaid, to all parties and/or their
         attorneys in this case in accordance with Rule 0800·02-22.01(2) of the Tennessee Rules of Board of
         Workers' Compensation Appeals on this the_day of                      20__ .




         [Signature of appellant or attorney for appellant]




LB   rev. /14                                       Page 2 of 2                                                      RDA 10183